                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             JACKSON DIVISION

MCF AF, LLC AND
MCS CAPITAL, LLC                                                    PLAINTIFFS


VS.                                            CAUSE NO. 3:16-CV-00722 DPJ-FKB


EDUARDO A. FLECHAS,
FLECHAS & ASSOCIATES, P.A., AND
THE FLECHAS LAW FIRM, PLLC                                          DEFENDANTS



  AMENDED REPLY TO MCF AF, LLC’S RESPONSE TO MOTION TO SET ASIDE
   AGREED JUDGMENT OR, IN THE ALTERNATIVE, TO STRIKE RESPONSE
                    TO ORDER TO SHOW CAUSE


      COME NOW the Defendants, Eduardo Flechas, Flechas & Associates, P.A., and

the Flechas Law Firm, PLLC, by and through counsel, and file this their Amended

Reply to MCF AF, LLC’s Response to Motion to Set Aside Agreed Judgment or, In the

Alternative, to Strike Response to Order to Show Cause, and in support of the same

would show unto the Court the following:

       1. The Defendants, by and through counsel, James D. Bell, and MCF AF, LLC

(“MCF”), by and through its counsel, Stephanie Rippee, entered into an agreement

whereby MCF, among other things, would not oppose or otherwise take a position with

regard to any effort by the Defendants to have the subject contempt action dismissed or

to have incarceration discontinued or lifted as to Eduardo Flechas. (See attached

Exhibits “A” – correspondence from James Bell to Eduardo Flechas, and “B” – Affidavit

of James D. Bell). MCF’s assertion in its response to the subject motion that the

agreement in question only applied to “that motion” is nothing more than disingenuous
wordplay. This specific provision of the settlement agreement was knowingly and

intelligently negotiated by counsel and was a material component of the settlement

agreement. In reliance on MCF’s agreement and assurances, the Defendants entered

into and forwarded an Agreed Judgment to the Court for review and entry.

     2. In the underlying contract action, MCF requested relief from this Court for a

purported breach of contract by the Defendants. Likewise, the present motion seeks

relief for a breach of contract by MCF; settlement agreements are contracts and are

subject to enforcement according to their terms. See Parmley v. 84 Lumber Co., 911 So.

2d 569 (Miss. Ct. App. 2005).

     3. Contrary to MCF’s unfounded and gratuitous assertion(s), the Defendants’

motion was not filed, and relief requested, for any reason other than to have MCF held

accountable for its failure to adhere to its obligation to refrain from any involvement or

opposition to any efforts to dismiss the subject contempt action or to seek relief from the

Court’s order for incarceration.


     WHEREFORE, PREMISES CONSIDERED, the Defendants respectfully

request that this Court enter an Order setting aside the Agreed Judgment between the

Defendants and MCF, with the same being held for naught. In the alternative, should this

Court determine that the subject Agreed Judgment should not be set aside, the

Defendants request that MCF’s Response to Order to Show Cause be stricken from the

record in this matter, and otherwise not considered in the Court’s determination as to the

appropriateness of dismissal of the underlying contempt action. The Defendants request

any and all further equitable or general relief for which they may be entitled.



     This, the 12th day of October, 2018.
                                         Respectfully submitted,

                                         Eduardo Flechas, Flechas & Associates, P.A.,
                                         and the Flechas Law Firm, PLLC




                                         BY:/s/ Eduardo A. Flechas
                                                Eduardo A. Flechas


Eduardo A. Flechas, MSB #10669
Flechas Litigation Group, PLLC
318 South State Street
Jackson, Mississippi 39201
Telephone: (601) 981-9221
Facsimile: (601) 981-9958
edflechas@aol.com




                              CERTIFICATE OF SERVICE


       I, Eduardo A. Flechas, do hereby certify that on the below date I served the
foregoing instrument to all counsel, via the Court’s ECF system.



       SO CERTIFIED, this, the 12th day of October, 2018.




                                                /s/ Eduardo A. Flechas
                                                Eduardo A. Flechas
